DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Amendment filed 3/10/2018 has been entered.  Claims 1, 8, and 10 have been amended. Claim 7 has been canceled.  Claims 1-6 and 8-15 remain pending in the application.  Applicant's amendments to the 35 U.S.C. 112 (b) rejections previously set forth in the non-final Office Action mailed 12/11/2020.
Applicant's arguments filed 3/10/2021 have been fully considered but they are not persuasive. On pages 6-7, Applicant mentions that Cho provides a method for designing a display panel “to provide setting from the plurality of curvatures” arguing Cho does not have “the same method as this application.” It is not clear what “the same method” refers to, but Examiner interprets “the same method” as (1) the limitation argued in the previous and subsequent paragraph, of the optimal visual angle to equal θeff = (θL + θR)/2 or (2) Cho’s curvature is set at the factory instead of in real time.  
As for the former limitation, Applicant is claiming an inherent relationship where in relation to a viewer, the angle θL would be an arctan (-X1/D); negative due to its left position relative to center on the coordinate system, or θR arctan (X2/D) if on the right.  This is a statement of an inherent trigonomic relationship.  Optimal viewing information θeff = (θL + θR)/2 is an inherent relationship because it is averages both possibilities of where the singular viewer is located, left or right in relation to the center division line, and divided by 2 to average calculate difference value between right side viewing angle and left side viewing angle of each viewing location” [S320, FIG 32] which discloses this aspect.  A reference is cited for its entire disclosure.
As to the latter interpretation, even if Cho provides a curvature setting at manufacture, Cho still discloses setting a curvature based on user position measurements as claimed by the instant application.  In addition, the instant application does not include elements or limitations that allow the display to be curved in real time.  Thus Cho teaches the claimed limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-12 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Publication 2015/0316957 (Cho).

Regarding claim 1, Cho discloses a curved display apparatus (“FIG. 1 is a view illustrating a display apparatus including curved display panel” [0040]), comprising: 
a curved display, allowing to be bent by a display surface bending distance according to an optimal curvature (“display panel including an optimum curvature radius” [0003], “FIG. 1 is a view illustrating a display apparatus including curved display panel according to an exemplary embodiment. The curved display panel may be flexible so as to allow the curvature of the display panel to change based on the presence and location of people within the room” [0040]); 
an image sensor, disposed on the curved display to obtain scenario picture information (“a sensor configured to detect locations of viewers within a room” [0027]); and 
a processing unit, configured to (“processor configured to: calculate” [0027]):
calculate a location of a viewer in the scenario picture information (“detect locations of viewers within a room” [0027]); and
calculate an angle between the viewer and a central line of the curved display by using the location, wherein the optimal curvature is calculated by using the angle (“a processor configured to: calculate, for a settable first curvature, a difference value between a right side viewing angle and a left side viewing angle of each of the viewers within the room; calculate, for a second curvature, a difference value between a right side viewing angle and a left side viewing angle of each of the viewers within the room; and determine whether to use the first curvature or the second curvature based on the difference values” [0027]);
wherein if the viewer is located on the left of the central line of the curved display, the distance between the viewer and the central line is X1, and the linear distance between the viewer and the curved display is D, the angle θL is arctan (-X1/D); or if the viewer is located on the right of the central line of the curved display, the distance between the viewer and the central line is X2, and the linear distance between the viewer and the curved display is D, the angle θR is arctan (X2/D), wherein the optimal viewing angle information is θeff=( θL+ θR)/2 (“The viewing angle 260 may be calculated using an equation below.  Viewing angle=tan-1(S/D)” [Equation 1] [0065]

    PNG
    media_image1.png
    156
    417
    media_image1.png
    Greyscale

 “calculate difference value between right side viewing angle and left side viewing angle of each viewing location” [S320, FIG 32]).

Regarding claim 2, Cho generally discloses the curved display apparatus above, and further discloses wherein the scenario picture information is used by the image sensor to obtain spatial information of the viewer (“detect locations of viewers within a room” [0027]). 

Regarding claim 3, Cho generally discloses the curved display apparatus above, and further discloses there is a plurality of image sensors (“The sensor may be embodied as any sensor that is able to detect the presence of a human such as, a passive infra-red sensor, a camera sensor, a thermal sensor, etc”  [0121]. It has been held the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. M.P.E.P. § 2144.04(VI)(B)). 

Regarding claim 6, Cho generally discloses the curved display apparatus above, and further discloses the location is a distance between the viewer and a central line of the curved display, and a linear distance between the viewer and the curved display (FIG 3, distance 4, and FIG 3, distance 5, 6 “ the width direction length 280 from the set viewing location 20 to a central area of the curved display panel 110 is identical to a straight-line distance between the viewing distance 1 which views a central area of the curved display panel 110 on the central point 10 of a circle which is a predetermined standard location and the set viewing location 20” [0067]).

Regarding claim 8, Cho generally discloses the curved display apparatus above, and further discloses the optimal viewing angle information is θeff=(θL+ θR)/2 and may be equal to a formula 
θeff = 
    PNG
    media_image2.png
    84
    102
    media_image2.png
    Greyscale
wherein n is a quantity of viewers (“The process may be further configured to calculate, for each of the first and second curvatures, a sum of calculated difference values associated with each of the viewers within the room” [0029], “a sum of calculated difference values regarding the plurality of viewing locations; and setting a curvature where the sum of the differences values is minimized to a curvature of the display panel” [0013][0014] [0022]).

Regarding claim 9, Cho generally discloses the curved display apparatus above, and further discloses wherein θeff is in a range of 0 degrees to 90 degrees, the optimal curvature is in a range of 4000R to a flat surface, and the display surface bending distance is in a range of 50 mm to 0 mm (“FIGS. 4-6 are a table. Referring to FIG. 4, H represents an arc length of the curved display panel 110, A represents the viewing angle 260, D represents the viewing distance 240, R represents a curvature or a curvature radius equal to lines 1, 2 and 3, a represents the curvature angle 250, d represents the thickness 230 of the curved display panel 110” [0084], “Referring to FIG. 3, the curved display panel 110, the right side viewing angle 210, the left side viewing angle 220, a thickness 230 of the curved display panel 110” [0059], Looking at FIGs 4-The meaning of the column headers H, A, D, R, a, d, h, [circle around (1)], [circle around (2)], and deviation was already explained and, therefore, a redundant explanation is omitted. Meanwhile, "s" represents the width direction length 280 which is from the set viewing location 20 to a central area of the curved display panel 110 as described in FIG. 3. In FIGS. 8 to 29 the width direction length s is set to 1,500 mm” [0097]).

Regarding claim 10, Cho discloses a curved display apparatus (“FIG. 1 is a view illustrating a display apparatus including curved display panel” [0040]), comprising: 
a curved display, allowing to be bent by a display surface bending distance according to an optimal curvature (“display panel including an optimum curvature radius” [0003], “FIG. 1 is a view illustrating a display apparatus including curved display panel according to an exemplary embodiment. The curved display panel may be flexible so as to allow the curvature of the display panel to change based on the presence and location of people within the room” [0040]); 
an image sensor, disposed on the curved display to obtain scenario picture information (“a sensor configured to detect locations of viewers within a room” [0027]); and 
a processing unit configured to calculate a location of a viewer in the scenario picture information, and calculate an angle between the viewer and a central line of the curved display by using the location, wherein the optimal curvature is calculated by using the angle (“a processor configured to: calculate, for a settable first curvature, a difference value between a right side viewing angle and a left side viewing angle of each of the viewers within the room; calculate, for a second curvature, a difference value between a right side viewing angle and a left side viewing angle of each of the viewers within the room; and determine whether to use the first curvature or the second curvature based on the difference values” [0027]), wherein the location is a distance between the viewer and a central line of the curved display, and a linear distance between the viewer and the curved display (FIG 3, distance 4, and FIG 3, distance 5, 6 “ the width direction length 280 from the set viewing location 20 to a central area of the curved display panel 110 is identical to a straight-line distance between the viewing distance 1 which views a central area of the curved display panel 110 on the central point 10 of a circle which is a predetermined standard location and the set viewing location 20” [0067]); and 
if the viewer is located on the left of the central line of the curved display, the distance between the viewer and the central line is X1, and the linear distance between the viewer and the curved display is D, the angle θL is arctan (-X1/D); or if the viewer is located on the right of the central line of the curved display, the distance between the viewer and the central line is X2, and the linear distance between the viewer and the curved display is D, the angle θR is arctan (X2/D), wherein the optimal viewing angle information is θeff=( θL+ θR)/2 (“The viewing angle 260 may be calculated using an equation below.  Viewing angle=tan-1(S/D)” [Equation 1] [0065]

    PNG
    media_image1.png
    156
    417
    media_image1.png
    Greyscale

 “calculate difference value between right side viewing angle and left side viewing angle of each viewing location” [S320, FIG 32]); and 
the optimal viewing angle information is θeff=(θL+ θR)/2 and may be equal to a formula 

    PNG
    media_image2.png
    84
    102
    media_image2.png
    Greyscale
wherein n is a quantity of viewers (“The process may be further configured to calculate, for each of the first and second curvatures, a sum of calculated difference values associated with each of the viewers within the room” [0029], “a sum of calculated difference values regarding the plurality of viewing locations; and setting a curvature where the sum of the differences values is minimized to a curvature of the display panel” [0013][0014] [0022]).

Regarding claim 11, Cho generally discloses the curved display apparatus above, and further discloses the scenario picture information is used by the image sensor to obtain spatial information of the viewer (“detect locations of viewers within a room” [0027]). 

Regarding claim 12, Cho generally discloses the curved display apparatus above, and further discloses there is a plurality of image sensors (“The sensor may be embodied as any sensor that is able to detect the presence of a human such as, a passive infra-red sensor, a camera sensor, a thermal sensor, etc”  [0121]. It has been held the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. M.P.E.P. § 2144.04(VI)(B)). 
 
Regarding claim 15, Cho generally discloses the curved display apparatus above, and further discloses the curved display apparatus according to claim 10, wherein .theta.eff is in a range of 0 degrees to 90 degrees, the optimal curvature is in a range of 4000R to a flat surface, and the display surface bending distance is in a range of 50 mm to 0 mm (“FIGS. 4-6 are a table. Referring to FIG. 4, H represents an arc length of the curved display panel 110, A represents the viewing angle 260, D represents the viewing distance 240, R represents a curvature or a curvature radius equal to lines 1, 2 and 3, a represents the curvature angle 250, d represents the thickness 230 of the curved display panel 110” [0084], “Referring to FIG. 3, the curved display panel 110, the right side viewing angle 210, the left side viewing angle 220, a thickness 230 of the curved display panel 110” [0059], Looking at FIGs 4-6, FIGs 8-28, the table of FIG 4 includes: θeff that range between 0 and 90 (column A), R values from 3000R to 5000R, and FIGs 5-6 include bending distance d in a range of 50mm to 0 mm – as the measurements of “d” are in mm.   “The meaning of the column headers H, A, D, R, a, d, h, [circle around (1)], [circle around (2)], and deviation was already explained and, therefore, a redundant explanation is omitted. Meanwhile, "s" represents the width direction length 280 which is from the set viewing location 20 to a central area of the curved display panel 110 as described in FIG. 3. In FIGS. 8 to 29 the width direction length s is set to 1,500 mm” [0097]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2015/0316957 (Cho) in view of US Publication 2008/0049099 (Shih.
Regarding claim 4, Cho generally discloses the curved display apparatus above, but does not explicitly disclose wherein the image sensor comprises a pantoscopic lens. 
	A like reference Shih teaches (“The image generate unit 109 includes a pantoscopic lens 101, an image sensor 102, and an A/D converter 103. The pantoscopic lens 101 is defined as an apparatus for projecting a lens image to the image sensor 102 at a full circular region and a diagonal angle of view (DOV) greater than 120 degrees, as shown in FIG. 4” [0026]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the curved display apparatus of Cho to further add a pantoscopic lens to its image sensor as taught by Shih to better locate the viewers.

Regarding claim 13, Cho generally discloses the curved display apparatus above, but does not explicitly disclose wherein the image sensor comprises a pantoscopic lens. 
	A like reference Shih teaches (“The image generate unit 109 includes a pantoscopic lens 101, an image sensor 102, and an A/D converter 103. The pantoscopic lens 101 is defined as an apparatus for projecting a lens image to the image sensor 102 at a full circular region and a diagonal angle of view (DOV) greater than 120 degrees, as shown in FIG. 4” [0026]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the curved display apparatus of Cho to further add a pantoscopic lens to its image sensor as taught by Shih to better locate the viewers.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2015/0316957 (Cho) in view of US Publication US 2018/0061118 (Choi).
claim 5, Cho generally discloses the curved display apparatus above, but does not explicitly disclose the processing unit comprises a facial recognition system, configured to recognize a quantity of viewers in the scenario picture information. 
	However, a like reference Choi teaches (“The processor may be further configured to perform at least one from among a facial recognition operation and a motion detecting operation in order to detect the at least one object“ [0022], “The image display apparatus 100 may be implemented not only as a flat display apparatus but also as a curved display apparatus having a curved screen or a flexible display apparatus capable of having its curvature adjusted. The output resolution of the image display apparatus 100 may include, for example, high definition (HD), full HD, ultra HD, or a resolution that is higher than ultra HD “  [0061]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the curved display apparatus of Cho to further add facial recognition capabilities as taught by Choi to better locate the viewers.

Regarding claim 14, Cho generally discloses the curved display apparatus above, but does not explicitly disclose the processing unit comprises a facial recognition system, configured to recognize a quantity of viewers in the scenario picture information. 
	However, a like reference Choi teaches (“The processor may be further configured to perform at least one from among a facial recognition operation and a motion detecting operation in order to detect the at least one object“ [0022], “The image display apparatus 100 may be implemented not only as a flat display apparatus but also as a curved display apparatus having a curved screen or a flexible display apparatus capable of having its curvature adjusted. The output resolution of the image display apparatus 100 may include, for example, high definition (HD), full HD, ultra HD, or a resolution that is higher than ultra HD “  [0061]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the curved display apparatus of Cho to further add facial recognition capabilities as taught by Choi to better locate the viewers.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241.  The examiner can normally be reached on Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.Y.L/Examiner, Art Unit 2864 

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857